DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 05/31/2022. Claims 1, 12, 15 and 18-20 are amended. Claims 7-8 and 17 are cancelled. Claim 22 is new. Claims 1-6, 9-16 and 18-22 are currently pending.
The rejection of claim 17 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/31/2022, with respect to the rejection(s) of claim(s) 1, 4-5, 9, 11, 15 and 17-18 under 35 U.S.C. 102(a)(1) as being anticipated by Grayzel; claims 2-3 and 16 under 35 U.S.C. 103 as being unpatentable over Grayzel in view of Dusbabek; claim 6 under 35 U.S.C. 103 as being unpatentable over Grayzel; claim 10 under 35 U.S.C. 103 as being unpatentable over Grayzel in view of Zilla; claims 12 and 19 under 35 U.S.C. 103 as being unpatentable over Grayzel in view of Nobles; claim 13 under 35 U.S.C. 103 as being unpatentable over Grayzel in view of Yribarren; claim 14 under 35 U.S.C. 103 as being unpatentable over Grayzel in view of Konstantino; claim 20 under 35 U.S.C. 103 as being unpatentable over Smith; and claim 21 under 35 U.S.C. 103 as being unpatentable over Smith in view of Frisbie, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Grayzel in view of Smith and Mauch; Grayzel in view of Mauch; and Smith in view of Mollenauer as discussed below.
Applicant’s arguments have been fully considered but are not persuasive.
	Applicant argues 1) Grayzel fails to teach a plurality of inflation tubes coupled at proximal ends of the balloons; 2) Grayzel fails to teach four or more independently inflatable and separate balloons, failing to provide indication of the configuration of the ribs/partitions; 3) Nobles fails to teach the amended limitations; 4) Smith fails to teach the claimed method steps.
	In response to applicant’s first argument, it is respectfully submitted the inflation tubes extend proximally as depicted in fig. 3 of Grayzel; the claim language recites the inflation tubes connected to the balloons and extending proximally therefrom, the claims do not recite a specific point of entry of the inflation passage, or how far the tubes extend. Therefore, the claimed limitation is met.
	In response to applicant’s second argument, it is respectfully submitted Grayzel discloses satellite balloons including separately inflatable partitions/sections, such that one of ordinary skill would’ve understood each section to be separately expandable and function as a balloon, therefore providing the configuration as depicted in fig. 6.
	In response to applicant’s third argument, it is respectfully submitted the rejection was withdrawn in light of applicant’s amendment. A new reference has been applied as discussed below.
	In response to applicant’s fourth argument, it is respectfully submitted the rejection was withdrawn in light of applicant’s amendment. A new reference has been applied as discussed below.
Applicant’s arguments with respect to new claim 22 have been fully considered, and new claim 22 has been rejected as discussed below.
Claim Objections
Claims 1-2, 9, 13 and 18 are objected to because of the following informalities:  
In claim 1, line 13, the phrase “the longitudinal axis” should read “the longitudinal axis of each of the balloons” or similar language to refer to the longitudinal axis of each balloon previously recited.  
In claim 2, line 4, the phrase “within each inflation tube” should read “within each of the inflation tubes” to refer to the inflation tubes previously recited.
In claim 9, line 2, the phrase “a center balloon distal end” should read “the distal end of the center balloon” or similar language, since claim 1 previously introduced a distal end of each balloon.
In claim 9, lines 2-3, the phrase “than distal ends of adjacent balloons” should read “the distal ends of adjacent balloons” to refer to the distal end of each balloon previously recited.
In claim 13, the phrase “connects distal ends of the plurality of inflatable balloons to proximal ends of the plurality of inflatable balloons” should read “the distal ends of the plurality of inflatable balloons to the proximal ends of the plurality of inflatable balloons” or similar language.
In claim 18, line 2, the phrase “a distal end of the center balloon” should read “the distal end of the center balloon” or similar language.
In claim 18, line 3, the phrase “distal ends of the side balloons” should read “the distal ends of the side balloons” or similar language.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connector element configured to attach” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grayzel (US 4878495) (previously of record) in view of Smith (US 5728119) and Mauch (US 2010/0152682 A1).
	Regarding claim 1, Grayzel discloses (abstract; col. 4 line 60-col. 8 line 67; figs. 1-13) an inflation device configured to be inserted between tissue layers to form a pouch (the following limitation is functional, and one of ordinary skill would’ve understood device to be capable of being inserted between tissue layers to form a pouch, since Grayzel discloses the device expanded within a valve, col. 7 line 62-col. 8 line 47), comprising: 
	a plurality of independently inflatable balloons attached to one another (balloons of device including at least central balloon 650 and satellite balloons 660 and 670, which are independently inflatable via separated passages of cylindrical tubular member; note the configuration of fig. 6 is similar to the configuration of fig. 3, therefore fig. 3 may be referenced depicting a different view, col. 5 lines 3-20; figs. 1-3), the plurality of inflatable balloons including four or more separate inflatable balloons (satellite balloons 660 and 670 may include partitions separating the balloons into distinct segments or sections that are separately inflatable, therefore constituting at least four or more inflatable balloons/sections, col. 6 lines 27-42; fig. 6), each of the balloons having a distal end, a proximal end, and a longitudinal axis extending therebetween (annotated fig. 3 depicts a distal end, proximal end and longitudinal axis of at least one balloon, and one of ordinary skill would’ve understood each balloon to have similar configurations, note fig. 6 depicts a cross-sectional view, therefore fig. 3 is referred to for a clear depiction of the claimed limitation), the plurality of balloons configured to move between a deflated, compressed state and an inflated, expanded state (balloons configured to expand, col. 5 lines 3-20); and 
	four or more inflation tubes connected to the plurality of inflatable balloons (cylindrical tubular cross-section divided into separate passages to communicate with each balloon, and one of ordinary skill would’ve understood each section to include a separate passage, see fig. 13 depicting four separate flow passages, col. 5 lines 3-20; figs. 2-3), wherein each of the inflation tubes is attached to a single one of the plurality of inflatable balloons (col. 5 lines 3-20); 
	wherein the four or more inflatable balloons are attached to one another such that a single plane extends along the longitudinal axis through all of the plurality of inflatable balloons (annotated fig. 3; note the plane would extend across the page), the single plane extending through opposite sides of and along a length of each of the plurality of inflatable balloons, with each of the plurality of inflatable balloons attached to no more than two other balloons of the plurality of inflatable balloons (fig. 6 depicts each balloon including partitions/sections attached to no more than two other balloons);
	wherein each of the plurality of inflatable balloons has a proximal portion (fig. 3) and side surfaces extending between the distal and proximal ends (annotated fig. 3, see also side surfaces extending between partitions as depicted in fig. 6), wherein the proximal portion of each of the plurality of inflatable balloons has a separate one of the plurality of inflation tubes attached to and extending proximally therefrom (separate passages for each balloon extend proximally from proximal ends of balloons and are attached via tubular member 40, figs. 1-3), and adjacent balloons of the plurality of inflatable balloons are attached to one another along their side surfaces (see annotated fig. 3 and fig. 6 depicting adjacent balloons attached along side surfaces).
	However, Grayzel fails to disclose wherein the plurality of balloons are each configured to expand primarily along their width; and wherein each of the plurality of inflatable balloons has a tapered proximal portion.
	Smith teaches (col. 26 lines 28-40 and col. 30 lines 40-49; fig. 16), in the same field of endeavor, a balloon (512) for separating tissue layers formed to expand primarily along its width (col. 26 lines 28-40 and col. 30 lines 40-49), for the purpose of increasing the lateral extent of the tissue layers dissected by the balloon when it is inflated (col. 30 lines 40-49).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grayzel’s balloons to expand primarily along their width, as taught by Smith, in order to increase the lateral extent of the tissue expanded by the balloon when it’s inflated. Note Grayzel teaches similar inflation characteristics with each balloon in fig. 6, therefore one of ordinary skill would’ve understood each balloon in Grayzel (as modified) to expand primarily along its width.
	Grayzel (as modified) still fails to teach wherein each of the plurality of inflatable balloons has a tapered proximal portion.
	Mauch teaches (para. [0049]; fig. 1), in the same field of endeavor, a multilumen catheter including a centering balloon with a tapered proximal portion (para. [0062]), for the purpose of providing an appropriate angle of approach for the tapered balloons (para. [0062]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grayzel’s (as modified) balloons to include tapering proximal portions in order to provide an appropriate angle of approach for the balloons when desired.

    PNG
    media_image1.png
    762
    853
    media_image1.png
    Greyscale

Annotated Figure 3 of Grayzel
	Regarding claim 4, Grayzel (as modified) teaches the device of claim 1. Grayzel further discloses wherein each of the plurality of inflatable balloons defines a single internal inflation chamber (figs. 3 and 6 depict each balloon defining a single internal inflation chamber).
	Regarding claim 5, Grayzel (as modified) teaches the device of claim 4. Grayzel further discloses wherein the plurality of inflatable balloons includes a center balloon and at least a first laterally outward balloon attached to a first side of the center balloon (satellite balloon 660 including ribs/partitions 662/672 which would include a lateral segment attached to center balloon 650, figs. 3 and 6) and at least a second laterally outward balloon attached to a second side of the center balloon (satellite balloon 670 including ribs/partitions 662/672 which would include a lateral segment, figs. 3 and 6), wherein the internal inflation chamber of the center balloon has a generally circular cross-section (see figs. 3-8 depicting central balloon including a circular cross-section, therefore one of ordinary skill would’ve understood the central balloon of the device to include a circular cross-section, col. 7 lines 35-45) and the internal inflation chambers of the first and second laterally outward balloons have an elliptical cross-section (see at least figs. 1 and 3 depicting satellite balloons including an elliptical cross-section).
	Regarding claim 6, Grayzel (as modified) teaches the device of claim 5. 
	Grayzel further discloses wherein the plurality of inflatable balloons includes at least a third laterally outward balloon attached to the first laterally outward balloon (satellite balloon may include plurality of ribs or partitions 662/672 separating balloons into distinct segments that may be separately expanded, which one of ordinary skill would’ve understood to encompass a separate, distinct balloon connected to adjacent segment of satellite balloon, col. 6 lines 27-42; figs. 3 and 6) and at least a fourth laterally outward balloon attached to the second laterally outward balloon (satellite balloon may include plurality of ribs or partitions 662/672 separating balloons into distinct segments that may be separately expanded, which one of ordinary skill would’ve understood to encompass a separate, distinct balloon connected to adjacent segment of satellite balloon, col. 6 lines 27-42; figs. 3 and 6), wherein the internal inflation chambers of the third and fourth laterally outward balloons have an elliptical cross-section (one of ordinary skill would’ve understood the cross-section of satellite balloons to be similar to the cross-section of the satellite balloons as depicted in fig. 3, which is elliptical). 
	However, Grayzel (as modified) fails to teach wherein the elliptical cross-sections all have a major dimension greater than a diameter of the center balloon internal chamber, and wherein the major dimension increases in each successively further laterally outward balloon attached to each of the first and second sides of the center balloon.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Grayzel (as modified) to include the elliptical cross-section to have a major dimension greater than a diameter of the center balloon internal chamber, such that the major dimension of a first and second laterally outward balloon would be greater with respect to the center balloon and increase in each successively further laterally outward balloon, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Grayzel (as modified) would not operate differently with the claimed dimension and since the outer balloons are shorter in length than the center balloon and include an elliptical cross section in Grayzel (as modified), the device would function appropriately having the claimed dimension. Further, applicant places no criticality on the dimension claimed, indicating simply that the elliptical cross- section “may” have a major dimension within the claimed range (specification Pg. 14 lines 1-12).
	Regarding claim 9, Grayzel (as modified) teaches the device of claim 1. Grayzel further discloses wherein the plurality of inflatable balloons are arranged with a center balloon distal end extending further distally than distal ends of adjacent balloons of the plurality of inflatable balloons (see at least fig. 3 depicting center balloon 350 extending further distally than distal ends of satellite balloons 360 and 370, which one of ordinary skill would’ve understood to be arranged similarly to the configuration of fig. 6, depicting adjacent balloons tapering along the sides).
	Regarding claim 11, Grayzel (as modified) teaches the device of claim 1. Grayzel further discloses further comprising at least one guidewire lumen extending through one of the plurality of inflatable balloons or extending through a region of attachment between adjacent balloons of the plurality of inflatable balloons (guide wire may be positioned within inner tubular core 40, which may be considered a region of attachment between balloons as depicted in fig. 3; note the claim does not require the limitation of the guidewire lumen extending through the balloon since it is recited alternatively).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Grayzel in view of Smith and Mauch as applied to claim 1 above, and further in view of Dusbabek (US 2001/0007082 A1) (previously of record).
	Regarding claim 2, Grayzel (as modified) teaches the device of claim 1. 
	However, Grayzel (as modified) fails to teach further comprising a plurality of valves configured to control inflation and deflation of each of the plurality of inflatable balloons independently, wherein the plurality of valves are disposed either within each of the plurality of inflatable balloons or within each inflation tube.
	Dusbabek teaches (paras. [0081]-[0083]; figs. 12 and 19-20), in the same field of endeavor, a balloon assembly including a plurality of valves configured to control inflation and deflation of inflatable balloons independently (two inflation valves 54a and 54b control inflation of inner balloons 50a and 50b, para. [0082]), wherein the plurality of valves are disposed within the balloons (fig. 20), for the purpose of providing a valving arrangement allowing only inflation of the two inner balloons if desired (paras. [0081]-[0083]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grayzel’s (as modified) device to include a plurality of valves disposed within each balloon as claimed, as taught by Dusbabek, in order to provide a valve arrangement allowing specific inflation of each of the balloons if desired, which would allow for more targeted inflation.
	Regarding claim 3, Grayzel (as modified) teaches the device of claim 2. Grayzel (as modified) further teaches wherein one of the plurality of valves is disposed within each of the plurality of inflatable balloons (combination of Grayzel (as modified) and Dusbabek further teaches a valving arrangement disposed within each balloon, paras. [0081]-[0083] of Dusbabek).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grayzel in view of Smith and Mauch as applied to claim 1 above, and further in view of Zilla (US 2019/0351199 A1) (previously of record).
	Regarding claim 10, Grayzel (as modified) teaches the device of claim 1. 
	However, Grayzel (as modified) fails to teach wherein the plurality of inflatable balloons are compliant.
	Zilla teaches (para. [0059]), in the same field of endeavor, a dilation device including inflatable zones made of compliant material for the purpose of requiring a minimal increase in pressure consequent to an internal volumetric increase to inflate the inflatable zones, and decrease in pressure consequent to an internal volumetric decrease to deflate the inflatable zones (para. [0059]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grayzel’s (as modified) device to include balloons that are compliant, as taught by Zilla, in order to require a minimal increase/decrease in pressure consequent to an internal volumetric increase/decrease to inflate/deflate the inflatable zones.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Grayzel in view of Smith and Mauch as applied to claim 1 above, and further in view of Loffler (US 6068611).
	Regarding claim 12, Grayzel (as modified) teaches the device of claim 1. 
	However, Grayzel (as modified) fails to teach further comprising an outer sleeve disposed around the plurality of inflatable balloons, the outer sleeve configured to expand with the plurality of balloons and to remain on the plurality of balloons during insertion between tissue layers.
	Loffler teaches (col. 3 lines 20-60; figs. 1-2), in the same field of endeavor, a catheter including elongated balloons (plurality of elongated balloons 6-11, fig. 2) and further comprising an outer sleeve disposed around the plurality of inflatable balloons (sleeve 12, figs. 1-2), the outer sleeve configured to expand with the plurality of balloons and to remain on the plurality of balloons during insertion between tissue layers (sleeve 12 remains on balloons when inflated, col. 3 lines 20-60), for the purpose of limiting the expansion of the balloons, centering channel 3 with respect to the sleeve, and allowing flow of blood to flow between spaces in the sleeve during treatment (col. 3 lines 38-60).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grayzel (as modified) with the outer sleeve as claimed, as taught by Loffler, in order to limit the expansion of the balloons, center the device with respect to the sleeve and allow for flow of blood to flow between spaces in the sleeve during treatment, since Grayzel (as modified) teaches use of the device within the heart.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grayzel in view of Smith and Mauch as applied to claim 1 above, and further in view of Yribarren (US 2008/0051869 A1) (previously of record).
	Regarding claim 13, Grayzel (as modified) teaches the device of claim 1. 
	However, Grayzel (as modified) fails to teach further comprising a connector element configured to attach the inflation device to a body lumen or organ, wherein the connector element connects distal ends of the plurality of inflatable balloons to proximal ends of the plurality of inflatable balloons or the connector element connects a side surface of a leftmost balloon of the plurality of inflatable balloons to a side surface of a rightmost balloon of the plurality of inflatable balloons.
	Yribarren teaches (para. [0084]; figs. 8-9), in the same field of endeavor, a stent delivery system including a plurality of inflatable balloons (balloons of catheter tips 80 and 82, fig. 8) and a connector element (anchor housing 72, which is an equivalent structure to the structure disclosed for the connector element interpreted under 112(f), which is a strap or releasable connector, para. [0070] of published application, para. [0084] of Yribarren) configured to attach the stent delivery system to a body lumen or organ (anchor housing assists with delivery of device to body), the connector element connects side surfaces of the balloons (figs. 8-9), for the purpose of improving system trackability (para. [0084]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grayzel’s (as modified) device to include a connector element, as taught by Yribarren, in order to improve system trackability by providing a distal connecting structure between the balloons.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Grayzel in view of Smith and Mauch as applied to claim 1 above, and further in view of Konstantino (US 2016/0136397 A1) (previously of record).
	Regarding claim 14, Grayzel (as modified) teaches the device of claim 1.
	However, Grayzel (as modified) fails to teach wherein the plurality of inflatable balloons defines at least a 2x2 grid of balloons.
	Konstantino teaches (paras. [0084]-[0095]; figs. 1-4), in the same field of endeavor, a dilating balloon including a 2x2 grid (grid 30 defines separate balloon compartments, which one of ordinary skill would’ve understood to encompass a 2x2 grid based on the pattern as depicted in fig. 2, paras. [0087]-[0088]), for the purpose of applying a uniform force for contacting a vessel, while further including channels functioning as stress relief regions (para. [0089]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Grayzel (as modified) with the grid arrangement, as taught by Konstantino, in order to provide the capability of applying a uniform force for contacting a vessel, while further including channels functioning as stress relief regions depending on the procedure performed, since Grayzel discloses the balloons contacting tissue at varying regions.
Claim(s) 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grayzel in view of Mauch.
	Regarding claim 15, Grayzel discloses (abstract; col. 4 line 60-col. 8 line 67; figs. 1-13) an inflation device configured to be inserted between tissue layers to form a pouch (the following limitation is functional, and one of ordinary skill would’ve understood device to be capable of being inserted between tissue layers to form a pouch, since Grayzel discloses the device expanded within a valve, col. 7 line 62-col. 8 line 47), comprising: 
	a plurality of laterally adjacent independently inflatable balloons (balloons of device including at least central balloon 650 and satellite balloons 660 and 670, which are independently inflatable via separated passages of cylindrical tubular member; note the configuration of fig. 6 is similar to the configuration of fig. 3, therefore fig. 3 may be referenced depicting a different view, col. 5 lines 3-20; figs. 1-3) configured to be expanded from a collapsed narrow delivery configuration to an expanded wide configuration (balloons configured to expand from deflated configuration and therefore wide relative to deflated state, col. 5 lines 3-20) having a generally flattened profile (balloons expand to a generally elongated and therefore flattened profile, which is consistent with applicant’s spec., para. [0065] of published application), the plurality of inflatable balloons including a series of longitudinally-oriented separate elongate balloons attached to one another along side surfaces thereof (annotated fig. 3, see also fig. 6 depicting partitions/sections of balloon attached along side surfaces), the plurality of inflatable balloons including a center balloon and at least first and second side balloons attached on a first side of the center balloon and third and fourth side balloons attached on a second side of the center balloon opposite the first side (annotated fig. 3 and fig. 6 depicting partitions/sections of balloon attached along side surfaces encompassing a center balloon with first and second balloon on a first side and third and fourth balloons on a second side); 
	a plurality of inflation tubes, each of the plurality of inflation tubes connected to one of the plurality of balloons (cylindrical tubular cross-section divided into separate passages to communicate with each balloon, which would divide similarly for separately inflatable partitions/sections in fig. 6, col. 5 lines 3-20; figs. 2-3); and 
	at least one guidewire lumen extending through one of the plurality of inflatable balloons or extending through a region of attachment between adjacent balloons of the plurality of inflatable balloons (guide wire may be positioned within inner tubular core 40, which may be considered a region of attachment between balloons as depicted in fig. 3; note the claim does not require the limitation of the guidewire lumen extending through the balloon since it is recited alternatively); 
	wherein the plurality of inflatable balloons are attached to one another such that a single plane extends through all of the plurality of inflatable balloons, the single plane extending through opposite sides of and along a longitudinal axis of each of the plurality of inflatable balloons extending between proximal and distal ends thereof, with each of the plurality of inflatable balloons attached to no more than two other balloons of the plurality of inflatable balloons (annotated fig. 3); 
	wherein the proximal end of each of the plurality of inflatable balloons has a separate one of the plurality of inflation tubes attached to and extending proximally from the proximal end (separate passages for each balloon extend proximally from proximal ends of balloons, fig. 3).
	However, Grayzel fails to disclose wherein the proximal end of each of the plurality of inflatable balloons is tapered.
	Mauch teaches (para. [0049]; fig. 1), in the same field of endeavor, a multilumen catheter including a centering balloon with a tapered proximal portion (para. [0062]), for the purpose of providing an appropriate angle of approach for the tapered balloons (para. [0062]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grayzel’s balloons to include tapering proximal portions in order to provide an appropriate angle of approach for the balloons when desired.
	Regarding claim 18, Grayzel (as modified) teaches the device of claim 15. Grayzel further discloses wherein the plurality of inflatable balloons are arranged with a distal end of the center balloon extending further distally than distal ends of the side balloons (see at least fig. 3 depicting center balloon 350 extending further distally than distal ends of satellite balloons 360 and 370; one of ordinary skill would’ve understood center balloon 650 to extend similarly).
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grayzel in view of Mauch as applied to claim 15 above, and further in view of Dusbabek.
	Regarding claim 16, Grayzel (as modified) teaches the device of claim 15. 
	However, Grayzel (as modified) fails to teach further comprising a plurality of valves configured to control inflation and deflation of each of the plurality of inflatable balloons independently, wherein the plurality of valves are disposed either within each of the plurality of inflatable balloons or within each of the plurality of inflation tubes.
	Dusbabek teaches (paras. [0081]-[0083]; figs. 12 and 19-20), in the same field of endeavor, a balloon assembly including a plurality of valves configured to control inflation and deflation of inflatable balloons independently (two inflation valves 54a and 54b control inflation of inner balloons 50a and 50b, para. [0082]), wherein the plurality of valves are disposed within the balloons (fig. 20), for the purpose of providing a valving arrangement allowing only inflation of the two inner balloons if desired (paras. [0081]-[0083]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grayzel’s (as modified) device to include a plurality of valves disposed within each balloon as claimed, as taught by Dusbabek, in order to provide a valve arrangement allowing specific inflation of each of the balloons if desired, which would allow for more targeted inflation.
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Grayzel in view of Mauch as applied to claim 15 above, and further in view of Loffler.
	Regarding claim 19, Grayzel (as modified) teaches the device of claim 15.
	However, Grayzel (as modified) fails to teach further comprising an outer sleeve disposed around the plurality of inflatable balloons, the outer sleeve configured to expand with the plurality of balloons and to remain on the plurality of balloons during insertion between tissue layers.
	Loffler teaches (col. 3 lines 20-60; figs. 1-2), in the same field of endeavor, a catheter including elongated balloons (plurality of elongated balloons 6-11, fig. 2) and further comprising an outer sleeve disposed around the plurality of inflatable balloons (sleeve 12, figs. 1-2), the outer sleeve configured to expand with the plurality of balloons and to remain on the plurality of balloons during insertion between tissue layers (sleeve 12 remains on balloons when inflated, col. 3 lines 20-60), for the purpose of limiting the expansion of the balloons, centering channel 3 with respect to the sleeve, and allowing flow of blood to flow between spaces in the sleeve during treatment (col. 3 lines 38-60).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grayzel (as modified) with the outer sleeve as claimed, as taught by Loffler, in order to limit the expansion of the balloons, center the device with respect to the sleeve and allow for flow of blood to flow between spaces in the sleeve during treatment, since Grayzel (as modified) teaches use of the device within the heart.
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5632761) (previously of record) in view of Mollenauer (US 6032671) (previously of record).
	Regarding claim 20, Smith discloses (abstract; col. 11 line 45-col. 16 line 10; col. 39 line 35-col. 42 line 32; figs. 1-4a and 48-59) a method of forming a pouch within an abdominal wall, comprising: 
	inserting an inflation device between a first layer of tissue of the abdominal wall and a second layer of tissue of the abdominal wall immediately adjacent the first layer of tissue, anterior of the parietal peritoneum (apparatus inserted into incision between fat layer and peritoneum, col. 13 lines 25-37; figs. 3a-3h), the inflation device comprising:
	positioning the inflation device at a desired location of the pouch within the abdominal wall (device positioned within abdominal wall, figs. 3a-3h); 
	inflating the inflation device within the abdominal wall, thereby separating the first layer of tissue from the second layer of tissue to form the pouch within the abdominal wall (inflation fluid delivered to device to expand inflatable chamber and form pouch within wall, col. 13 lines 47-55; figs. 3a-3h); 
	deflating the inflation device within the abdominal wall (inflation fluid turned off and main envelope returned to collapsed state, col. 13 line 63-col. 14 line 3); and 
	withdrawing the inflation device from the abdominal wall (device withdrawn from the incision, fig. 3e).
	However, Smith fails to disclose a plurality of independently inflatable balloons attached to one another, the plurality of inflatable balloons configured to move between a deflated, compressed state and an inflated, expanded state, the plurality of independently inflatable balloons including at least first and second elongate balloons each having a proximal end, a distal end, and side outer surfaces extending therebetween, wherein the side outer surface of the first elongate balloon is attached to the side outer surface of the second elongate balloon; and a plurality of inflation tubes connected to the plurality of inflatable balloons, wherein each of the plurality of inflation tubes is attached to a single one of the plurality of inflatable balloons; selectively and individually inflating the plurality of inflatable balloons within the abdominal wall; deflating the plurality of inflatable balloons within the abdominal wall.
	Mollenauer teaches (col. 3 line 49-col. 4 line 30, col. 8 line 65-col. 9 line 25; figs. 9-9A), in the same field of endeavor, a device for dissecting tissue including a plurality of independently inflatable balloons attached to one another (first and second inflatable chambers, see also separate elongate balloons as depicted in figs. 9-9A), the plurality of inflatable balloons configured to move between a deflated, compressed state and an inflated, expanded state (expanded to dissect tissue, col. 8 line 65-col. 9 line 25), the plurality of independently inflatable balloons including at least first and second elongate balloons each having a proximal end, a distal end, and side outer surfaces extending therebetween (figs. 1 and 9-9A), wherein the side outer surface of the first elongate balloon is attached to the side outer surface of the second elongate balloon (figs. 1 and 9-9A); and a plurality of inflation tubes connected to the plurality of inflatable balloons, wherein each of the plurality of inflation tubes is attached to a single one of the plurality of inflatable balloons (inflation ports 25 and 35 each connected to first and second inflatable chambers, col.3  lines 49-col. 4 line 13; fig. 1), and selectively and individually inflating the plurality of inflatable balloons (include separate inflation ports 25 and 35, col. 3 line 49-col. 4 line 13), for the purpose of providing the capability of staged dissection through independent inflation of balloons, which takes advantage of relative strengths of tissues to control the direction of dissection by using certain anatomic structures as an anchor as well as facilitating visualization (col. 6 lines 29-53).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smith’s method with the plurality of inflatable balloons, as taught in Mollenauer, in order to provide the capability of staged dissection through independent inflation of balloons, which takes advantage of relative strengths of tissues to control the direction of dissection by using certain anatomic structures as an anchor as well as facilitating visualization.
	Smith (as modified) further teaches selectively and individually inflating the plurality of inflatable balloons within the abdominal wall (balloons include independent inflation ports and therefore selectively would inflate within abdominal wall); deflating the plurality of inflatable balloons within the abdominal wall (device deflated and would therefore include plurality of balloons deflating within abdominal wall, note Mollenauer also teach deflation of balloons (abstract)).
	Regarding claim 22, Smith (as modified) teaches the method of claim 20. Smith (as modified) further teaches wherein the first and second elongate balloons each have a longitudinal axis (figs. 1 and 9-9A of Mollenauer), wherein the longitudinal axes are spaced apart and parallel (parallel elongate balloons, figs. 9-9A of Mollenauer), wherein the first and second elongate balloons are attached to one another such that a single plane extends along the longitudinal axes through both of the first and second elongate balloons, the single plane extending through opposite sides of and along a length of each balloon (annotated fig. 9 of Mollenauer).

    PNG
    media_image2.png
    481
    845
    media_image2.png
    Greyscale

Annotated Figure 9 of Mollenauer
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Mollenauer as applied to claim 20 above, and further in view of Frisbie (US 4730616) (previously of record).
	Regarding claim 21, Smith (as modified) teaches the method of claim 20. 
	However, Smith (as modified) fails to teach wherein inserting the inflation device comprises inserting a catheter with a hemostasis valve between the first and second layers of tissue of the abdominal wall, and advancing the inflation device through the catheter and hemostasis valve.
	Frisbie teaches (col. 2 line 46-col. 4 line 16; figs. 1-4), in the same field of endeavor, an inflation device (dilatation catheter 56 including balloon 57, col. 3 line 61-col. 4 line 9; fig. 3) comprising inserting a catheter with a hemostasis valve (guiding catheter 52 including hemostasis valve, col. 3 lines 42-60; fig. 3) between first and second layers of tissue (device inserted within lesion to dilate lesion, fig. 3), and advancing the inflation device through the catheter and hemostasis valve (dilation catheter advanced through guiding catheter, col. 3 line 61-col. 4 line 9, fig. 3), for the purpose of providing a guiding structure of the device that controls hemostasis (col. 3 lines 15-42).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smith’s (as modified) method to include a guiding catheter with a hemostasis valve, as taught by Frisbie, in order to provide the capability of controlling hemostasis during delivery of the device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771